Justice Stevens,
with whom Justice Blackmun and Justice Kennedy join,
dissenting.
In Graham v. Collins, 950 F. 2d 1009 (1992) (en banc), cert. pending, No. 91-7580, the Court of Appeals for the Fifth Circuit rejected the claim advanced by the petitioner in this case by a vote of 7 to 6. Obviously, the claim cannot be frivolous. At its Conference on May 29, the Court will consider the petition for certiorari in Graham, along with two other petitions raising the same claim. In my opinion it is unseemly not to stay petitioner’s execution until after that time so that his application and petition receive at least the same consideration as will be given to those whose petitions for certiorari are now pending on the Conference list. Accordingly, I respectfully dissent.